DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I, Species I, subspecies I1 and subspecies I1a in the reply filed on 12/2/21 is acknowledged. Applicant elects claims 1-5, 10-15 and 21-25, and cancels claims 16-20. The traversal is on the ground(s) that: 
Applicant argues on pgs. 5-7, regarding the restriction requirement between groups I-II that the Examiner failed to establish that the inventions as claimed do not overlap in scope. 
First, Applicant argues on pgs. 5-6 that the Examiner does not use the scope of claims 1 and 10 to determine whether claims 1 and 10 overlap in scope as claimed. 
Applicant’s argument is unpersuasive. The Examiner clearly pointed out that claim 1 does not require “a substrate comprising a plurality of interconnect layers embedded in a plurality of stacked dielectric layers; a series of interdigitated fingers, wherein each of the series of interdigitated fingers is fixed at one end and is free at another end, free ends of the series of interdigitated fingers extend over a cavity formed in the substrate; and...the protrusion comprising a conductive film electrically connected to a first interconnect layer of the plurality of interconnect layers, wherein a first interdigitated finger of the series of interdigitated fingers contacts the protrusion when the series of interdigitated fingers are deflected downwards towards the floor of the cavity” as required by claim 10, and
wherein a topmost layer of the plurality of dielectric layers has a cavity formed therein,” “a second substrate, the second substrate comprising a movable element at least partially suspended above the cavity, the movable element having at least one degree of freedom, the second substrate bonded to the topmost layer of the plurality of dielectric layers,” “a protrusion...comprising...a dielectric material,” wherein the conductive film is formed “over an upper surface and sidewalls of the dielectric material, wherein the electrically conductive film has a lower surface energy than a surface energy of the dielectric material” as required by claim 1. Therefore, the Examiner relied on the scopes of claims 1 and 10, and established that claims 1 and 10 do not overlap in scope as claimed. The invention of claim 1 cannot infringe on the invention of claim 10, and vice versa. Therefore, claims 1 and 10 are mutually exclusive because “Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention” (see MPEP 806.05).
Second, Applicant argues on pg. 6 that a note on slide 26 of a training slide show cited by Applicant states that if claimed inventions AB and AC belong to the same disclosed embodiment ABC, then the claimed inventions are not mutually exclusive. 
Applicant’s argument is not persuasive because the note in the training slides are not part of the MPEP and because the analysis discussed in the note of the training slide cited by Applicant applies to restrictions between species, not restrictions between distinct products. As stated in MPEP 806.05(j), products are distinct if “(A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive,” meaning as claimed (not as disclosed) determine whether the inventions are distinct. 
Third, Applicant argues on pg. 7 that the Examiner ignores the phrase “do not overlap in scope” from MPEP 806.05(j), and that the Examiner interprets that if any product infringes one claim, but not another, and vice versa, then the claims would not overlap in scope. 
Applicant’s argument is not persuasive. As discussed above, the Examiner clearly pointed out how claims 1 and 10 do not overlap in scope by citing the portions of each claim that do not overlap with the other claim. Furthermore, the Examiner interprets “do not overlap in scope” to mean that the device of claim 1 as claimed does not infringe the device of claim 10 as claimed, and vice versa. The Examiner also points out that even if one uses the interpretation that “any” product can infringe one claimed invention, but not the other, and vice versa, this would still mean that the inventions as claimed do not overlap.

Applicant argues on pg. 7 that the Examiner failed to provide an example showing that the inventions are not obvious variants.
Applicant’s argument is not persuasive. The Examiner provided an example to support the determination that the inventions are distinct, by pointing out the portions of claims 1 and 10 that do not overlap in scope and which provide each respective invention with a materially different design, mode of operation, function, or effect (see pages 2-3 of the Office Action mailed 10/4/21).
[AltContent: oval]
    PNG
    media_image1.png
    577
    763
    media_image1.png
    Greyscale

Furthermore, slide 28 filed by Applicant on 12/2/21 states that the criterion for establishing that inventions are not obvious variants can be met by stating that there is no indication on the record that the inventions would have been obvious over each other within the meaning of 35 U.S.C. 103. This statement was made in the Office Action mailed 10/4/21, on the last 2 lines of pg. 3. Since Applicant has failed to provide evidence that the groups, species and subspecies subject to restriction are obvious variants or to clearly admit on the record that this is the case, the groups, species and subspecies subject to restriction are not considered to be obvious variants (see lines 3-8 of pg. 7 of the Office Action mailed 10/4/21; see form paragraph 8.01).
The requirement is still deemed proper and is therefore made FINAL.

Although Applicant withdrew claim 6, claim 6 reads on elected subspecies I1a because it recites that the movable element includes a comb structure, and subspecies 
Therefore, claim 6 is rejoined for consideration.

Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/2/21.

Although Applicant has elected claims 10-15, these claims are directed to non-elected group II. 
Therefore, claims 10-15 are withdrawn from further consideration.

Newly submitted claims 21-25 are directed to an invention that is independent or distinct from elected group I for the following reasons: 
I. Claims 1-9, drawn to a MEMS device with an electrically conductive film having a low surface energy, classified in B81B3/0005.
	IV. Claims 21-25, drawn to a MEMS device with an electrically conductive film with a water contact angle from 20 degrees to 50 degrees, classified in G01P2015/0871.
The inventions are independent or distinct, each from the other because:
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can 
In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Specifically, claim 1 does not require “the second substrate comprising a plurality of movable elements, each of the plurality of movable elements having a fixed end that is fixed and a free end that is free, wherein the free end of each of the plurality of movable elements is configured to deflect downward into a cavity in the topmost layer of the plurality of dielectric layers” (this is because claim 1 only requires 1 movable element, in contrast to the plural movable elements of claim 21), wherein “a material of the first dielectric layer and a material of the topmost layer of the plurality of dielectric layers being the same” and “the electrically conductive film comprising a material having a water contact angle in a range from 20° to 50°,” as required by claim 21.
On the other hand, claim 21 does not require wherein the electrically conductive film is disposed specifically over sidewalls of the dielectric material, and wherein the electrically conductive film has a lower surface energy than a surface energy of the dielectric material, as required on the last three lines of claim 1.
Therefore, the inventions as claimed can have a materially different design, mode of operation, function, or effect. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Accordingly, claims 7-15 and 21-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1 and 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 20100058865 A1, hereinafter Zhang) in view of Volant et al. (JP 2004006310 A, hereinafter Volant) and Yang (US 20070091414 A1).
As to claim 1, Zhang teaches a MEMS device (title), comprising: 
a first substrate 10; 
a plurality of dielectric layers 12 (¶18) over the first substrate, wherein a topmost layer of the plurality of dielectric layers has a cavity (containing electrodes 16, 20) formed therein; 
a second substrate 18, the second substrate comprising a movable element 18 at least partially suspended above the cavity, the movable element having at least one degree of freedom (¶27 teaches that stoppers 30 prevent the movable element 18 from moving too much in the degree of freedom), the second substrate bonded (at least by attachment section 18a) to the topmost layer of the plurality of dielectric layers; and 
a protrusion 30, the protrusion being in a motion path of the at least one degree of freedom of the movable element (¶27).
Zhang does not teach wherein the protrusion extends upwards from a floor of the cavity, the protrusion comprising: 
a dielectric material; and 
an electrically conductive film over an upper surface and sidewalls of the dielectric material, wherein the electrically conductive film has a lower surface energy than a surface energy of the dielectric material.

a dielectric material (¶30, ¶34 and figs. 5-9 teach that the protrusions 10 are made from a layer 100 of silicon dioxide, which is a dielectric material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Zhang to have protrusions extending upwards from a floor of the cavity, the protrusions comprising a dielectric material, as taught by Volant, since such a modification would be a simple substitution of one method of providing protrusions for another for the predictable result that the movable element is still successfully prevented from moving excessively.
Zhang as modified still does not teach that the protrusion comprises an electrically conductive film.
Yang teaches a spatial light modulator (title) comprising a movable element 242 and protrusions 250a-d (¶40 teaches that the protrusions are stoppers for the movable element), the protrusions comprising:
an electrically conductive film 228 (¶42-43 teach that the electrically conductive film is TiN) over an upper surface and sidewalls of the dielectric material (as shown in fig. 3, layer 228 sits atop the entire protrusion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Zhang as modified such that the protrusions comprise an electrically conductive film over an upper surface and sidewalls of the dielectric material as taught by Yang so as to increase the durability and wear resistance of the protrusions (¶42, Yang). 


As to claim 4, Zhang as modified teaches wherein the electrically conductive film 228 (Yang) comprises TiN (see ¶43, Yang).

As to claim 5, Zhang as modified teaches wherein an attractive force between the movable element and the electrically conductive film is less than an attractive force between the movable element and the dielectric material (this is due to the lower surface energy of the electrically conductive film; ¶21 of the instant specification discloses that the lower surface energy of TiN relative to silicone oxide results in lower attractive forces between the movable element and TiN, meaning the same is true for the modified Zhang).

As to claim 6, Zhang teaches wherein the movable element 18 includes a cantilever beam 18 (instant ¶22 discloses that the movable element 2 in fig. 2b is considered a cantilever beam; therefore, the movable element 18 of Zhang is also a cantilever beam). 

2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Volant and Yang as applied to claim 1 above and further in view of Hsu et al. (US 20110154905 A1, hereinafter Hsu).
As to claim 2, Zhang as modified teaches the limitations of the claim except a plurality of interconnect layers embedded in the plurality of dielectric layers, wherein the plurality of interconnect layers comprise copper.
Hsu teaches a capacitive sensor (title) comprising a movable element 63 (fig. 6H), electrodes 67, 62 and a plurality of interconnects 6b embedded in a plurality of dielectric layers 6c.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Zhang as modified such that electrical connections are made to and from the device’s electrodes via a plurality of interconnect layers embedded in a plurality of dielectric layers as taught by Hsu since such a modification would be a simple substitution of one method of making electrical connections with electrodes for another for the predictable result that acceleration is still successfully sensed.
Zhang as modified still does not teach wherein the interconnects comprise copper.
Volant further teaches interconnects 40 made of copper (¶27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Zhang such that the interconnects are copper as further taught by Volant since such a modification would be .

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Volant and Yang as applied to claim 1 above and further in view of Sugimoto et al. (US 20090080059 A1, hereinafter Sugimoto).
As to claim 3, Zhang as modified teaches the dielectric material (of the protrusion 10 of Volant) comprises silicon oxide (¶30, ¶34 and figs. 5-9 of Volant teach that the protrusions 10 are made from a layer 100 of silicon dioxide).
Zhang as modified does not teach wherein the topmost layer of the plurality of dielectric layers comprises silicon oxide.
Sugimoto teaches a spatial light modulator (title) comprising a movable element 913 and a plurality of dielectric layers 902-905 (layer 905 being the topmost layer) on top of a substrate 901, wherein the dielectric layers 902-905 are silicon oxide (¶159, ¶171).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Zhang as modified such that the plurality of dielectric layers comprises silicon oxide as taught by Sugimoto since such modifications would be a simple substitutions of one dielectric material for another for the predictable result that acceleration is still successfully detected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070206266 A1 teaches stoppers 222a-b coated with TiN for low adhesion properties
US 20050012975 A1 teaches, in ¶160, ¶163, ¶172 and ¶18 the concept of coating a device, through atomic layer deposition, with at least TiN to reduce wear and/or stiction (¶9-10)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.C.P./           Examiner, Art Unit 2853               

/JILL E CULLER/           Primary Examiner, Art Unit 2853